                                          21-942M(NJ)




                                       July 13, 2021




   June 29, 2021




Case 2:21-mj-00942-NJ Filed 06/29/21 Page 1 of 37 Document 1
Case 2:21-mj-00942-NJ Filed 06/29/21 Page 2 of 37 Document 1
                                      ATTACHMENT A

                                    Property to be searched


       The property to be searched is 710 W Historic Mitchell St Apt 220 Milwaukee,

Wisconsin, further described as an apartment complex known as Kunzelmann-Esser Loft

Apartments. The exterior of the building appears to be brick, red in color with several windows,

an awning red in color and approximately seven stories in height.




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 3 of 37 Document 1
                                         ATTACHMENT B

                                         Property to be seized


         1.      All records relating to violations of wire fraud, bank fraud and money laundering,

those violations involving Sona the Voice and occurring after 11/2017, including:


              a. Records and information relating to a conspiracy to defraud Sharon Metcalfe,

                 Martha Torres, Candy Riggins, Jeffrey and Nesrin Avina, Karen Parness,

                 Madison Smith, Catherine Leggitt, Rocio Gomez De Garcia, Enrique Quintero

                 and Edward Goodwin, and other victims now unknown.


              b. Records and information relating to the email account sonathevoice@icloud.com


              c. Records and information relating to the identity or location of the suspects;


              d. Records and information relating to Ivy League Empire, LCC and

                 Cameroonremit, LLC.


         2.      Computers or storage media used as a means to commit the violations described

above.


         3.      For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains, or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


              a. evidence of who used, owned, or controlled the COMPUTER at the time the

                 things described in this warrant were created, edited, or deleted, such as logs,




              Case 2:21-mj-00942-NJ Filed 06/29/21 Page 4 of 37 Document 1
   registry entries, configuration files, saved usernames and passwords, documents,

   browsing history, user profiles, email, email contacts, “chat,” instant messaging

   logs, photographs, and correspondence;


b. evidence indicating how and when the computer was accessed or used to

   determine the chronological context of computer access, use, and events relating

   to crime under investigation and to the computer user;


c. evidence indicating the computer user’s state of mind as it relates to the crime

   under investigation;


d. evidence of the attachment to the COMPUTER of other storage devices or similar

   containers for electronic evidence;


e. evidence of counter-forensic programs (and associated data) that are designed to

   eliminate data from the COMPUTER;


f. evidence of the times the COMPUTER was used;


g. passwords, encryption keys, and other access devices that may be necessary to

   access the COMPUTER;


h. documentation and manuals that may be necessary to access the COMPUTER or

   to conduct a forensic examination of the COMPUTER;


i. records of or information about Internet Protocol addresses used by the

   COMPUTER;
                                     2



Case 2:21-mj-00942-NJ Filed 06/29/21 Page 5 of 37 Document 1
j. records of or information about the COMPUTER’s Internet activity, including

   firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

   web pages, search terms that the user entered into any Internet search engine, and

   records of user-typed web addresses;


k. contextual information necessary to understand the evidence described in this

   attachment.




                                    3



Case 2:21-mj-00942-NJ Filed 06/29/21 Page 6 of 37 Document 1
                                                    21-942M(NJ)




June 29, 2021




       Case 2:21-mj-00942-NJ Filed 06/29/21 Page 7 of 37 Document 1
      AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER RULE 41 FOR A
      WARRANT TO SEARCH AND SEIZE AND FOR CRIMINAL COMPLAINTS

       I, Antonio Murray, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the premises known as 710 W Historic

Mitchell Street Apartment 220 Milwaukee, Wisconsin hereinafter “PREMISES,” further

described in Attachment A, and electronic data on computers and cell phones, herein

“RECORDS” for the things described in Attachment B. I also make this affidavit in support of

the issuance of criminal complaints against three persons, to be discussed herein.


       2.      I am a Special Agent with the United States Secret Service and have been so

employed since 2019. I am currently assigned to the United States Secret Service Milwaukee

Financial Crimes Task Force (MFCTF). My duties as an investigator on the MFCTF include

investigations into financial crimes, such as identity theft, check fraud, credit card fraud, bank

fraud, wire fraud, currency-counterfeiting offenses, and money laundering. During my time on

the MFCTF, I have been involved in investigations that have resulted in seizures of criminally

derived property, including monetary instruments.


       3.      As a Secret Service Agent, I have conducted investigations into wire fraud,

money laundering, and other complex financial crimes. In the course of those investigations, I

have used various investigative techniques, including undercover operations, reviewing physical

and electronic evidence, and obtaining and reviewing financial records. In the course of these




            Case 2:21-mj-00942-NJ Filed 06/29/21 Page 8 of 37 Document 1
investigations, I have also become familiar with techniques that criminals use to conceal the

nature, source, location, and ownership of proceeds of crime and to avoid detection by law

enforcement of their underlying acts and money laundering activities.


       4.      Because I am submitting this affidavit for the limited purpose of establishing

probable cause for the requested search and seizure warrant and criminal complaints, I have not

included in this affidavit every detail I know about this investigation. Rather, I have included

only the information necessary to establish probable cause for the requested search and seizure

warrant and criminal complaints.


       5.      The facts set forth in this affidavit are based on my personal knowledge, including

what I have learned through my training and experience as a law enforcement officer, my review

of documents and other records obtained in the course of this investigation, my review of other

police reports, information provided from law enforcement officers, and information I have

obtained in the course of this investigation from the victims of these offenses, all of whom and

which I believe to be reliable.


       6.      This affidavit is intended to show only that there is sufficient probable cause for

the requested search warrant and criminal complaints, and does not set forth all of my knowledge

about this matter.


                                       FRAUD SCHEME




                                                 2




            Case 2:21-mj-00942-NJ Filed 06/29/21 Page 9 of 37 Document 1
       7.      It is believed that suspect Sona The Voice is receiving money from an ongoing

“puppy fraud” scheme based in the Milwaukee, Wisconsin area involving online fraudulent

advertisements for puppies for sale. The scheme involves in part persons opening bank accounts

to receive scheme funds from victims. Victims responding to the online advertisements are

instructed to send funds for the purported purchase of a puppy via Zelle, an online payment

processing application, to a particular bank account, but victims do not receive a puppy, or

anything else. Persons working in behalf of the scheme, known as “mules,” take the Zelle funds

from these bank accounts, convert them to cash, and provide the cash to Sona The Voice, who

converts the cash into cryptocurrencies, such as Bitcoin. Such cryptocurrencies are largely

unregulated, and thus difficult to trace. A cryptocurrency is a digital currency in which

transactions are verified and records maintained by a decentralized system using cryptography,

rather than by a centralized authority. Cryptography is a technique to send secure messages

between two or more participants; the sender encrypts/hides a message using a type of key and

algorithm, and then sends this encrypted message to the receiver, who then decrypts it to

generate the original message.

       8.      Evidence gathered so far during the investigation shows that Blair Hudson, Sona

The Voice, and Spora Sona were co-conspirators in the scheme, which appears to violate federal

laws concerning bank fraud, wire fraud, and money laundering. The federal bank fraud is found

at 18 U.S.C. § 1344, and provides, in pertinent part: “Whoever knowingly executes … a scheme

or artiface -- … (2) to obtain any of the moneys, funds, credits, assets, securities, or other



                                                  3




            Case 2:21-mj-00942-NJ Filed 06/29/21 Page 10 of 37 Document 1
property owned by, or under the custody or control of, a financial institution, by means of false

or fraudulent pretenses, representations, or promises … [commits an offense]. The federal wire

fraud is found at 18 U.S.C. § 1343, and provides, in pertinent part, “Whoever, having devised or

intending to devise any scheme or artiface to defraud, or for obtaining money or property by

means of false or fraudulent pretenses, representations, or promises, transmits or causes to be

transmitted by means of wire … communication in interstate or foreign commerce, any writings,

signs, signals, pictures, or sounds for the purpose of executing such scheme or artiface, …

[commits an offense]. The applicable federal money laundering statute is found at 18 U.S.C. §

1956(a)(1)(A) and (B) and provides, in pertinent part, “Whoever, knowing that the property

involved in a financial transaction represents the proceeds of some form of unlawful activity,

conducts … such a financial transaction which in fact involves the proceeds of specified

unlawful activity – (A)(i) with the intent to promote the carrying on of specified unlawful

activity; or … (B) knowing that the transaction is designed, in whole or in part – (i) to conceal or

disguise the nature, the location, the source, the ownership, or the control of the proceeds of

specified unlawful activity [commits an offense]. “Specified unlawful activity” as defined in 18

U.S.C. § 1956(c)(7) and 18 U.S.C. § 1961(1) includes bank fraud and wire fraud. The federal

aiding and abetting statute is found at 18 U.S.C. § 2, and provides, in pertinent part, “Whoever

commits an offense against the United States or aids, abets, counsels, commands, induces or

procures its commission, is punishable as a principal.”




                                                 4




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 11 of 37 Document 1
                                      PROBABLE CAUSE


        9.      On March 23, 2021, your affiant was contacted by Milwaukee Financial Crimes

Task Force Officer Detective Lukas Hallmark of the Waukesha City Police Department, who

sent me police reports, regarding a motor vehicle stop and interview of one Blair Hudson.


        10.     On Thursday, March 18, 2021, at approximately 2210 hours, two Waukesha

Police officers conducted a traffic stop at Hinman Ave. and Jackson Ct. in Waukesha. During

the traffic stop investigation, police arrested Hudson for Bail Jumping, Operating after

Suspension, Carrying a Concealed Weapon, Possession of THC, and having an Open Warrant

through the Waukesha County Sheriff’s Department, and transported to the Waukesha County

Jail.


        11.     During the traffic stop investigation, officers searched the backseat of Hudson’s

car, and recovered a black fanny pack that contained a large amount of cash bundled with black

rubber bands. This packaging is commonly referred to as “stacks”, which were bundled in

specific amounts: three stacks of $1 denominations; seven stacks of $20 denominations; and one

stack of $100 denominations. Waukesha Police later determined that the cash totaled $18,655.


        12.     Hudson told police that he had been unemployed since January 2021, and that he

hoped to start his own delivery business and contract with Amazon.




                                                 5




             Case 2:21-mj-00942-NJ Filed 06/29/21 Page 12 of 37 Document 1
        13.     Hudson told police that the cash was to buy two 2009 GMC cargo vans to start his

business, and that he did not keep his money in a bank.


        14.     During the investigation at the location of the traffic stop, D.W. (02-15-19xx)

approached police and said she is the mother of Hudson’s child and that Hudson was attempting

to visit her before the traffic stop.


        15.     Hudson told police that he keeps his money with D.W., as he “trusts her”. Hudson

does not reside with her, but instead another girlfriend in Milwaukee on N. 86th Street.


        16.     Officers arrested Hudson and searched his person and car, locating three Chase

debit cards in Hudson’s wallet, which Hudson had on his person. The three debit cards had the

following numbers and names:


        17.     a.      J.B. – 4867-9612-1869-98xx


        18.     b.      T.C. – 4427-5612-1034-32xx


        19.     c.      D.H. – 4867-9612-1863-59xx


        20.     Detective Hallmark interviewed Hudson at the Waukesha Police Department on

the morning of Friday, March 19, 2021.


        21.     A Chase Bank Investigator stated that J.B.’s account was opened in February

2021, however, there was no activity on the account and Chase Bank closed the account in




                                                 6




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 13 of 37 Document 1
March 2021. Det. Hallmark learned that D.H’s account was opened on 2/19/2021 and closed by

Chase Bank on 3/12/2021 due to potential fraud. Det. Hallmark learned that T.C.’s account was

opened on 2/23/2021 and was closed by Chase Bank on 3/12/2021 due to potential fraud. Chase

Bank believed that the accounts were related to a fraud scheme.


       22.     Later on Friday, March 19, 2021, Det. Hallmark interviewed Hudson for a second

time at the Waukesha Police Department after Hudson waived his Miranda rights.


       23.     Hudson told Det. Hallmark that he recruited individuals from Milwaukee to open

Chase Bank accounts online. Hudson further told Det. Hallmark that he would coordinate with

an individual named Scott, whom he thought lived in Africa. Hudson would provide Zelle (the

aforementioned digital payment network – often used on cell phones) accounts to Scott from the

newly-opened bank accounts. Hudson further told Det. Hallmark that money would come into

the Zelle accounts that was given to Scott, and when the bank accounts reached approximately

$1000, Hudson withdrew the money, convert it into cash at an ATM, and send the money to the

individual in Africa.


       24.     Hudson told Det. Hallmark that he receives a percentage of the money he sends to

Africa, and that the three debit cards he had belonging to T.C., J.B., and D.H. were related to this

scheme.


       25.     Hudson gave Det. Hallmark written consent and passwords and passcodes to

search his iPhone and his HP laptop computer, and on March 22, 2021, the Waukesha Police


                                                 7




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 14 of 37 Document 1
Department forensically scanned the phone and computer, generating a Magnet Axiom Examine

report of the iPhone scan. There were no items of evidentiary value on the computer, which was

returned to Hudson.


       26.     The iPhone report contained detailed text conversations. Some “WhatsApp”

conversations were between “scott” with a telephone number 2-377-110-1272, and the other

person was labeled as “local user”, which indicated that this person was Hudson.


       27.     The report showed WhatsApp conversations in the iPhone between Scott and

Hudson dated from 11/21/2020 at 08:42:39 PM to 3/19/2021 at 1:53:01 AM – a total of 7,223

such messages between Scott and Hudson in that time frame.


       28.     These conversations almost exclusively concerned exchanges of Zelle, bank and

BitCoin account information. Specifically, Hudson would give Scott Zelle and bank account

information, and send money to Scott either via Bitcoin, or by giving cash to Scott’s associates in

Milwaukee, Wisconsin, who were named Sona The Voice and Spora Sona.


       29.     The report had a WhatsApp message between Scott and Hudson on November 29,

2020 at 8:57:01 PM, wherein Hudson messaged the following information to Scott:


       30.     Email: Jsnsusbank@gmail.com, Number: 262-336-0921, Name: J.C.


       31.     Det. Hallmark knows, based on the context of the conversation and his training

and experience, that the information Hudson provided to Scott was for a Zelle account.



                                                8




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 15 of 37 Document 1
       32.     In another WhatsApp message between Scott and Hudson on December 1, 2020

at 6:37:18 PM, Scott sent Hudson a screen shot of Zelle transfers. The screenshot was of Zelle

payments coming into the account of $250.00 from one K.P. on 11/30/2020.


       33.     Det. Hallmark found that K.P. was a victim of an online puppy fraud scheme.

Det. Hallmark contacted K.P. by phone on April 29, 2021 and learned that she resides in Nevada,

and did so at the time of this incident. K.P. indicated she searched the internet to purchase a

Havanese puppy, and went to the website Cassyhavanesebreeders.com and began the purchase

process. K.P. indicated she received email correspondence from

Cassyhavanesebreeders@gmail.com, which requested payment for the puppy via Zelle. Emails

requested that K.P. send a Zelle payment of $750.00 to an account linked to email address

jsnusbank@gmail.com with name J.C. K.P. indicated her bank only allowed a maximum

payment of $500 per day on Zelle, and that on 11/30/2020, she sent $500.00 via Zelle to

jsnusbank@gmail.com, sent $250.00 to jsnusbank@gmail.com the next day from an account

linked to her Wells Fargo Bank account and her email address. After she sent the payment, she

received a request for $1500.00 for a crate rental to ship the puppy, which she did not purchase,

and stopped communication with casseyhavanesebreeders.com. K.P. received neither a puppy

nor a refund. Other scheme victims are listed in Attachment B to this affidavit.


       34.     The report showed a WhatsApp message between Scott and Hudson on

11/30/2020 at 12:02:57 PM, in which Scott said, “then send it to my own cashapp”. Scott later




                                                 9




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 16 of 37 Document 1
stated, “Let me send you a video” and “ Am talking to Sonna already”. Hudson responded, “Ok

I’m speaking to Spore now”. At 12:06:09 PM Hudson sent Scott a screen shot of a text message

with telephone number 414-429-9178. The message read:


       35.    Hudson: Hey Spora I have some money to give you today to send to Soma


       Hudson: Sona


       Hudson: Are you available


       414-429-9178: Yes Sir


       414-429-9178: What time?


       Hudson: 10 am


       414-429-9178: Bet


       36.    Det. Hallmark searched Hudson’s iPhone for messages with telephone number

414-429-9178 and located 163 SMS/MMS messages sent through iOS messenger (text message)

between that number and Hudson in the period between 11/22/2020 at 6:29:24 PM and

3/01/2021 at 10:11:33 PM.


       37.    Det. Hallmark observed on 11/30/2020 at 12:05:29 PM, Hudson sent a message to

414-429-9178 stating, “Hey Spora I will be dropping money off to you Today ok. I’ll be there

by 10:30”. Telephone number 414-429-9178 stated to Hudson on 11/30/2020 at 1:32:38 PM, “U



                                              10




         Case 2:21-mj-00942-NJ Filed 06/29/21 Page 17 of 37 Document 1
just gave me $9830”. Further messages were then exchanged about Hudson placing money in

Bitcoin.


         38.   The report contained a message between 414-429-9178 and Hudson on

12/30/2020 at 7:21:26 PM. Hudson stated, “Hey I’m down stairs”. On 12/31/2020 at 6:25:07

PM 414-429-9178 stated, “can u pls text me the names and their amounts”. Hudson responded at

7:02 PM stating, “Scott and Clesh”, “Scott 3000”, and “Clesh 640”.


         39.   Several other text messages in the report indicated that Hudson dropped money

off to 414-429-9178 for Scott and Clesh several more times.


         40.   Det. Hallmark found that law enforcement data bases for 414-429-9178 showed

that found that this number was associated with Spora Lyengu Sona, 12/12/1985. Det. Hallmark

searched Wisconsin Department of Transportation records which that showed that Sona resides

at 710 W Historic Mitchell St, Apt 220, Milwaukee, Wisconsin.


         41.   Det. Hallmark knows that individuals using Bitcoin often use Coinbase, a

cryptocurrency exchange platform. Such a platform is used to buy and sell Bitcoin, Ethereum,

and other cryptocurrencies. Coinbase records show that Sona the Voice, 05/25/1986, resides at

710 W Mitchell St, Apt 220, Milwaukee, Wisconsin. Coinbase records also included a

Wisconsin Photo Driver’s license of Sona the Voice along with a webcam photo of Sona the

Voice.




                                              11




           Case 2:21-mj-00942-NJ Filed 06/29/21 Page 18 of 37 Document 1
       42.     On March 30, 2021, your affiant obtained a federal seizure warrant for $18,655 in

funds found in Blair Hudson’s possession on March 18, 2021, now being held in evidence by the

Waukesha Police Department.


       43.     The State of Wisconsin’s Department of Financial Institutions records show two

businesses listing Sona The Voice as the registered agent: Cameroonremit, LLC and Ivy League

Empire, LLC. Ivy League Empire, LLC lists its principal office at 710 W Historic Mitchell

Street, Apartment 220, Milwaukee, WI. Cameroonremit lists its registered agent office at 2266

N Prospect Avenue Suite 316, Milwaukee, WI. Agency records list Sona The Voice as the 100%

beneficial owner of both businesses.


       44.     Coinbase’s records provided several photos from Sona The Voice’s account. One

of the two photos was of Voice’s Wisconsin Driver’s License, and the other a photo of Voice

taken with what appears to be a webcam attached to Voice’s computer. Several bank accounts

show Fedwire payment information to numerous beneficiaries, including Spora Sona, Sona The

Voice, and Ivy League Empire, LLC. Activity in this Coinbase was between 11/30/2017 and

04/06/2021. During this timeframe approximately 80 “wallets” were created. A “wallet” in this

context is a device, physical medium, program or a service which stores the public and/or private

keys for cryptocurrency transactions. A “public key” for such a transaction allows an individual

to receive cryptocurrency transactions. The public key receives transactions in the form of an

address, which is a shortened form of an individual’s public key. A “private key” for such a




                                               12




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 19 of 37 Document 1
transaction is an individual’s ability to prove ownership or spend the funds associated with an

individual’s public key. It typical takes the form of a 256 character-long binary code, 64 digit

hexadecimal code or Mnemonic phrase. In addition to this basic function of storing the keys, a

cryptocurrency “wallet” also offers encrypting and/or signing information. Several log-ins were

time-stamped during the period this account was active, which occurred in the United States,

Cameroon, or Belgium, and showed the following cryptocurrency transactions: 166 Bitcoin, 43

Ethereum, 3 Litecoin, among various other cryptocurrencies. The total amount of USD deposited

in this Coinbase account was $1,733.470. Sona The Voice and Ivy League Empire, LLC were

names on the seven bank accounts linked to the Coinbase account which were used to purchase

cryptocurrency.


       45.       Records from J.C.’s Square bank account, which was accessible by Hudson, show

the following:


       46.       During the same timeframe of J.C.’s involvement in the scheme, from November

thru December of 2020, six transactions were attempted or completed on this Square bank

account, in amounts ranging from $100 to $500. In each of the subject’s comments on each of

the transactions posted on J.C’s Square account, the following notations were observed: “Puppy

                                                              ⱥ൸ⱡ
$$$,” “Joniel (dog deposit),” “Puppy,” “puppy deposit,” and “൸ⱡ
                                                              Ɽ
                                                              Ᵽ
                                                              Ɫ ⱥ” (which is emoji or
                                                                Ɽ
                                                                Ᵽ
                                                                Ɫ

symbol for a puppy). J.C. also sent and received funds in these transactions.




                                                13




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 20 of 37 Document 1
       47.    The other name that connects Hudson to Spora and The Voice is an individual

known as “Elias”. Multiple times, an individual named “Elias” sent and received funds from

Hudson, Spora, or Voice, ranging in amounts from $100.00 to $2,000, and occurring from

04/2020 until 01/2021.


       48.    Text messages in the Waukesha PD forensic report showed that Spora Sona

received the funds from Hudson in the fraudulent “puppy fraud scheme”. Records of Square, a

financial services and digital payments company, showed that Sona did unlicensed Money

Services Business (“MSB”) financial transactions similar to Voice’s activities. A MSB financial

transaction transmits or converts money. MSBs must be registered with the Financial Crimes

Enforcement Network (“FinCen”) which analyzes financial transactions to combat financial

crimes. On 10/13/2020, Sona received $2,500 from D.D., and within minutes conducted an

exchange of currency for $2,000. Sona’s account showed comments: “money for cameroon,”

“cameroob,” “business with the Voice,” “For the Voice Business,” “Business (The Voice),” “For

cameroon,” “for voice,” “For the Voice,” and “For Cameroon and payment for sona, business”.

The Square account financial activity also shows one sender, D.N., sending and attempting to

send Sona’s account an approximate total of $70,000 between 06/10/2020 and 06/16/2020. Sona

listed employment as a Certified Nursing Assistant according to database sources, however, this

assertion could not be verified with WI nursing records. During the activity on the Square

account, Voice sent Sona numerous transactions, ranging from $100 to $4,100.




                                               14




         Case 2:21-mj-00942-NJ Filed 06/29/21 Page 21 of 37 Document 1
       49.       On June 7th, 2021, your affiant spoke with personnel at Educator’s Credit Union

(“ECU”) regarding contacts with Voice, and Voice’s activity on Voice’s ECU account. ECU

contacted the Voice regarding certain unusual account activity on 04/10/2020, who advised he

was purchasing large sums of Bitcoin and holding it until the price increased, whereupon he

would sell it. Voice advised ECU he did not send the wires to purchase the Bitcoin from his

business account because he cannot track funds not coming from an account in his name.


       50.       After several suspicious transactions, ECU stopped all wire activity on the

account, which Voice did not challenge, tending to confirm to ECU that the account was not

used for legitimate business purposes.


       51.       Between March and August of 2020, records for Voice’s Square account showed

that various individuals either completed or attempted 14 transactions to Voice. In the subject

lines of the transactions the following notes were observed; “Hello Send to Cameroon,” “for

Cameroon,” “Enanga Cameroon,” “for Cameroon,” “Cameroon transfer,” “transaction to

Cameroon,” “to Cameroon,” “for Cameroon, thx,” “Money Transfer,” and “CMR Remit and CR

Transactions”.


       52.       Voice listed himself on the Wisconsin Department of Financial Institution’s

website under a search of corporate records as the owner of Cameroonremit, which advertises

itself as on its website Cameroonremit.com as a leading MSB in the United States. Neither of

Voice’s businesses are registered with FinCen as a MSB.



                                                 15




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 22 of 37 Document 1
        53.     On May 27, 2021, Det. Hallmark and your affiant interviewed J.C., 12/04/20xx,

in West Allis, Wisconsin. J.C. said that Hudson had been an associate since November 2020,

and solicited J.C. to participate in a puppy sale scam, instructing him to open bank accounts at JP

Morgan Chase and US Bank to receive scheme funds. Hudson gave J.C. access to the US Bank

and Chase Bank accounts through Zelle accounts. J.C. said that approximately $10,000 came

into the accounts every other day, whereupon he withdrew the money from the account in cash

and gave it to Hudson, who then gave it to an individual in another country. J.C. said that

Hudson was paid for his participation, and that Hudson paid him a total of $300.


        54.     On June 11, 2021, at approximately 12:40 PM, Det. Hallmark and your affiant

met with M.C. at West Allis, Wisconsin, who confirmed her identity. M.C. indicated she was

with Hudson two or three times when he dropped off “puppy scam money” between about

November, 2020 through January 2021 to an individual in Milwaukee, Wisconsin, which he did

to make money. M.C. indicated that the recipient of the cash from Hudson was also part of the

fraud scheme, and that she was with Hudson when he called this individual and spoke to them on

a speaker phone. M.C. didn’t know the exact location but would remember it when she saw it

and would identify the building for investigators. She described the building as a multi-level

apartment building with retail shops underneath, an awning over the front door, and a parking lot

across the street.




                                                16




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 23 of 37 Document 1
       55.      Also on June 11, 2021, M.C. rode with your affiant and Det. Hallmark in

Milwaukee and identified with certainty an apartment building located at 710 W Historic

Mitchell St, Milwaukee, Wisconsin, as being the place where she had been with Hudson when he

dropped off scam money.


       56.      M.C. said she would park on South 7th St across from the apartment building, and

Hudson would walk into its lobby and meet with a black female of average build with

dreadlocks. M.C. saw Hudson give cash to this female, then after one or two minutes leave the

lobby and get back into the car, without going upstairs into the apartment. M.C. indicated the

cash would usually be in an envelope, such as a bank envelope.


                                   TECHNICAL TERMS


       57.      Based on my training and experience, I use the following technical terms to

convey the following meanings:


             a. Storage medium: A storage medium is any physical object upon which computer

                data can be recorded. Examples include hard disks, RAM, floppy disks, flash

                memory, CD-ROMs, and other magnetic or optical media.


        COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS


       58.      As described above and in Attachment B, this application seeks permission to

search for records that might be found on the PREMISES, in whatever form they are found. One



                                                17




         Case 2:21-mj-00942-NJ Filed 06/29/21 Page 24 of 37 Document 1
form in which the records might be found is data stored on a computer’s hard drive or other

storage media. Thus, the proposed warrant would authorize the search and seizure of electronic

storage media or, potentially, the copying of electronically stored information, all under Rule

41(e)(2)(B).


       59.      Probable cause. I submit that if a computer or storage medium is found on the

PREMISES, there is probable cause to believe those records will be stored on that computer or

storage medium, to include all occupants, any common storage facilities, any buildings or

storage building located on the curtilage, any safes or secure storage containers, and any vehicles

on the property or curtilage or on the street directly associated with the occupants at the above

location for at least the following reasons:


             a. Based on my knowledge, training, and experience, I know that computer files or

                remnants of such files can be recovered months or even years after they have been

                downloaded onto a storage medium, deleted, or viewed via the Internet.

                Electronic files downloaded to a storage medium can be stored for years at little

                or no cost. Even when files have been deleted, they can be recovered months or

                years later using forensic tools. This is so because when a person “deletes” a file

                on a computer, the data contained in the file does not actually disappear; rather,

                that data remains on the storage medium until it is overwritten by new data.




                                                 18




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 25 of 37 Document 1
 b. Therefore, deleted files, or remnants of deleted files, may reside in free space or

    slack space—that is, in space on the storage medium that is not currently being

    used by an active file—for long periods of time before they are overwritten. In

    addition, a computer’s operating system may also keep a record of deleted data in

    a “swap” or “recovery” file.


 c. Wholly apart from user-generated files, computer storage media—in particular,

    computers’ internal hard drives—contain electronic evidence of how a computer

    has been used, what it has been used for, and who has used it. To give a few

    examples, this forensic evidence can take the form of operating system

    configurations, artifacts from operating system or application operation, file

    system data structures, and virtual memory “swap” or paging files. Computer

    users typically do not erase or delete this evidence, because special software is

    typically required for that task. However, it is technically possible to delete this

    information.


 d. Similarly, files that have been viewed via the Internet are sometimes

    automatically downloaded into a temporary Internet directory or “cache.”


 e. Based on actual inspection of other evidence related to this investigation,

    spreadsheets, financial records, invoices, I am aware that computer equipment

    was used to generate, store, and print documents used in the money laundering



                                      19




Case 2:21-mj-00942-NJ Filed 06/29/21 Page 26 of 37 Document 1
                scheme. There is reason to believe that there is a computer system currently

                located on the PREMISES.


       60.      Forensic evidence. As further described in Attachment B, this application seeks

permission to locate not only computer files that might serve as direct evidence of the crimes

described on the warrant, but also for forensic electronic evidence that establishes how

computers were used, the purpose of their use, who used them, and when. There is probable

cause to believe that this forensic electronic evidence will be on any storage medium in the

PREMISES because:


             a. Data on the storage medium can provide evidence of a file that was once on the

                storage medium but has since been deleted or edited, or of a deleted portion of a

                file (such as a paragraph that has been deleted from a word processing file).

                Virtual memory paging systems can leave traces of information on the storage

                medium that show what tasks and processes were recently active. Web browsers,

                e-mail programs, and chat programs store configuration information on the

                storage medium that can reveal information such as online nicknames and

                passwords. Operating systems can record additional information, such as the

                attachment of peripherals, the attachment of USB flash storage devices or other

                external storage media, and the times the computer was in use. Computer file

                systems can record information about the dates files were created and the




                                                 20




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 27 of 37 Document 1
    sequence in which they were created, although this information can later be

    falsified.


 b. As explained herein, information stored within a computer and other electronic

    storage media may provide crucial evidence of the “who, what, why, when,

    where, and how” of the criminal conduct under investigation, thus enabling the

    United States to establish and prove each element or alternatively, to exclude the

    innocent from further suspicion. In my training and experience, information

    stored within a computer or storage media (e.g., registry information,

    communications, images and movies, transactional information, records of

    session times and durations, internet history, and anti-virus, spyware, and

    malware detection programs) can indicate who has used or controlled the

    computer or storage media. This “user attribution” evidence is analogous to the

    search for “indicia of occupancy” while executing a search warrant at a residence.

    The existence or absence of anti-virus, spyware, and malware detection programs

    may indicate whether the computer was remotely accessed, thus inculpating or

    exculpating the computer owner. Further, computer and storage media activity

    can indicate how and when the computer or storage media was accessed or used.

    For example, as described herein, computers typically contain information that

    log: computer user account session times and durations, computer activity

    associated with user accounts, electronic storage media that connected with the



                                     21




Case 2:21-mj-00942-NJ Filed 06/29/21 Page 28 of 37 Document 1
   computer, and the IP addresses through which the computer accessed networks

   and the internet. Such information allows investigators to understand the

   chronological context of computer or electronic storage media access, use, and

   events relating to the crime under investigation. Additionally, some information

   stored within a computer or electronic storage media may provide crucial

   evidence relating to the physical location of other evidence and the suspect(s).

   For example, images stored on a computer may both show a particular location

   and have geolocation information incorporated into its file data. Such file data

   typically also contains information indicating when the file or image was created.

   The existence of such image files, along with external device connection logs,

   may also indicate the presence of additional electronic storage media (e.g., a

   digital camera or cellular phone with an incorporated camera). The geographic

   and timeline information described herein may either inculpate or exculpate the

   computer user. Last, information stored within a computer may provide relevant

   insight into the computer user’s state of mind as it relates to the offense under

   investigation. For example, information within the computer may indicate the

   owner’s motive and intent to commit a crime (e.g., internet searches indicating

   criminal planning), or consciousness of guilt (e.g., running a “wiping” program to

   destroy evidence on the computer or password protecting/encrypting such

   evidence in an effort to conceal it from law enforcement).



                                    22




Case 2:21-mj-00942-NJ Filed 06/29/21 Page 29 of 37 Document 1
             c. A person with appropriate familiarity with how a computer works can, after

                examining this forensic evidence in its proper context, draw conclusions about

                how computers were used, the purpose of their use, who used them, and when.


             d. The process of identifying the exact files, blocks, registry entries, logs, or other

                forms of forensic evidence on a storage medium that are necessary to draw an

                accurate conclusion is a dynamic process. While it is possible to specify in

                advance the records to be sought, computer evidence is not always data that can

                be merely reviewed by a review team and passed along to investigators. Whether

                data stored on a computer is evidence may depend on other information stored on

                the computer and the application of knowledge about how a computer behaves.

                Therefore, contextual information necessary to understand other evidence also

                falls within the scope of the warrant.


             e. Further, in finding evidence of how a computer was used, the purpose of its use,

                who used it, and when, sometimes it is necessary to establish that a particular

                thing is not present on a storage medium. For example, the presence or absence

                of counter-forensic programs or anti-virus programs (and associated data) may be

                relevant to establishing the user’s intent.


       61.      Necessity of seizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on storage media often



                                                  23




         Case 2:21-mj-00942-NJ Filed 06/29/21 Page 30 of 37 Document 1
requires the seizure of the physical storage media and later off-site review consistent with the

warrant. In lieu of removing storage media from the premises, it is sometimes possible to make

an image copy of storage media. Generally speaking, imaging is the taking of a complete

electronic picture of the computer’s data, including all hidden sectors and deleted files. Either

seizure or imaging is often necessary to ensure the accuracy and completeness of data recorded

on the storage media, and to prevent the loss of the data either from accidental or intentional

destruction. This is true because of the following:


           a. The time required for an examination. As noted above, not all evidence takes the

               form of documents and files that can be easily viewed on site. Analyzing

               evidence of how a computer has been used, what it has been used for, and who

               has used it requires considerable time, and taking that much time on premises

               could be unreasonable. As explained above, because the warrant calls for forensic

               electronic evidence, it is exceedingly likely that it will be necessary to thoroughly

               examine storage media to obtain evidence. Storage media can store a large

               volume of information. Reviewing that information for things described in the

               warrant can take weeks or months, depending on the volume of data stored, and

               would be impractical and invasive to attempt on-site.


           b. Technical requirements. Computers can be configured in several different ways,

               featuring a variety of different operating systems, application software, and




                                                24




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 31 of 37 Document 1
                configurations. Therefore, searching them sometimes requires tools or knowledge

                that might not be present on the search site. The vast array of computer hardware

                and software available makes it difficult to know before a search what tools or

                knowledge will be required to analyze the system and its data on the Premises.

                However, taking the storage media off-site and reviewing it in a controlled

                environment will allow its examination with the proper tools and knowledge.


             c. Variety of forms of electronic media. Records sought under this warrant could be

                stored in a variety of storage media formats that may require off-site reviewing

                with specialized forensic tools.


       62.      Nature of examination. Based on the foregoing, and consistent with Rule

41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying

storage media that reasonably appear to contain some or all of the evidence described in the

warrant, and would authorize a later review of the media or information consistent with the

warrant. The later review may require techniques, including but not limited to computer-assisted

scans of the entire medium, that might expose many parts of a hard drive to human inspection in

order to determine whether it is evidence described by the warrant.


       63.      Because several people may share the PREMISES as a residence, it is possible

that the PREMISES will contain storage media that are predominantly used, and perhaps owned,

by persons who are not suspected of a crime. If it is nonetheless determined that that it is



                                                   25




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 32 of 37 Document 1
possible that the things described in this warrant could be found on any of those computers or

storage media, the warrant applied for would permit the seizure and review of those items as

well.


                                         CONCLUSION


        64.    I submit that this affidavit supports probable cause for a warrant to search the

PREMISES described in Attachment A and seize the items described in Attachment B for

evidence of the federal offenses of wire fraud, bank fraud, and money laundering, as well as for

the issuance of criminal complaints against Blair Blake Hudson, Spora Lyengu Sona, and Sona

The Voice.




                                       ATTACHMENT A

                                     Property to be searched


        The property to be searched is 710 W Historic Mitchell St Apt 220 Milwaukee,

Wisconsin, further described as an apartment complex known as Kunzelmann-Esser Loft


                                                26




          Case 2:21-mj-00942-NJ Filed 06/29/21 Page 33 of 37 Document 1
Apartments. The exterior of the building appears to be brick, red in color with several windows,

an awning red in color and approximately seven stories in height.




                                               27




         Case 2:21-mj-00942-NJ Filed 06/29/21 Page 34 of 37 Document 1
                                          ATTACHMENT B

                                          Property to be seized


         1.       All records relating to violations of wire fraud, bank fraud and money laundering,

those violations involving Sona the Voice and occurring after 11/2017, including:


               a. Records and information relating to a conspiracy to defraud Sharon Metcalfe,

                  Martha Torres, Candy Riggins, Jeffrey and Nesrin Avina, Karen Parness,

                  Madison Smith, Catherine Leggitt, Rocio Gomez De Garcia, Enrique Quintero

                  and Edward Goodwin, and other victims now unknown.


               b. Records and information relating to the email account sonathevoice@icloud.com


               c. Records and information relating to the identity or location of the suspects;


               d. Records and information relating to Ivy League Empire, LCC and

                  Cameroonremit, LLC.


         2.       Computers or storage media used as a means to commit the violations described

above.


         3.       For any computer or storage medium whose seizure is otherwise authorized by

this warrant, and any computer or storage medium that contains, or in which is stored records or

information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):


               a. evidence of who used, owned, or controlled the COMPUTER at the time the

                  things described in this warrant were created, edited, or deleted, such as logs,




              Case 2:21-mj-00942-NJ Filed 06/29/21 Page 35 of 37 Document 1
    registry entries, configuration files, saved usernames and passwords, documents,

    browsing history, user profiles, email, email contacts, “chat,” instant messaging

    logs, photographs, and correspondence;


 b. evidence indicating how and when the computer was accessed or used to

    determine the chronological context of computer access, use, and events relating

    to crime under investigation and to the computer user;


 c. evidence indicating the computer user’s state of mind as it relates to the crime

    under investigation;


 d. evidence of the attachment to the COMPUTER of other storage devices or similar

    containers for electronic evidence;


 e. evidence of counter-forensic programs (and associated data) that are designed to

    eliminate data from the COMPUTER;


 f. evidence of the times the COMPUTER was used;


 g. passwords, encryption keys, and other access devices that may be necessary to

    access the COMPUTER;


 h. documentation and manuals that may be necessary to access the COMPUTER or

    to conduct a forensic examination of the COMPUTER;


 i. records of or information about Internet Protocol addresses used by the

    COMPUTER;
                                      2



Case 2:21-mj-00942-NJ Filed 06/29/21 Page 36 of 37 Document 1
 j. records of or information about the COMPUTER’s Internet activity, including

    firewall logs, caches, browser history and cookies, “bookmarked” or “favorite”

    web pages, search terms that the user entered into any Internet search engine, and

    records of user-typed web addresses;


 k. contextual information necessary to understand the evidence described in this

    attachment.




                                     3



Case 2:21-mj-00942-NJ Filed 06/29/21 Page 37 of 37 Document 1
